PER CURIAM.
The summary judgment entered below for the defendant, Dade County, in a false imprisonment case is reversed because (a) the trial court improperly granted summary judgment for the non-moving party at a hearing noticed only for the plaintiff’s motion for summary judgment, Jockey Club, Inc. v. Blake, 297 So.2d 44 (Fla.3d DCA 1974); Greer v. Workman, 203 So.2d 665 (Fla.4th DCA 1967); John K. Brennan Co. v. Central Bank & Trust Co., 164 So.2d 525 (Fla.2d DCA 1964); and (b) on the merits, it does not conclusively appear beyond genuine issue that the defendant is entitled to judgment in its favor as a matter of law. Holl v. Talcott, 191 So.2d 40 (Fla.1966); Green Valley School, Inc. v. Cowles Florida Broadcasting, Inc., 327 So.2d 810 (Fla.1st DCA 1976); Kanner v. First National Bank of South Miami, 287 So.2d 715, 717 (Fla.3d DCA 1974); see also, Harris v. Solvonic, 386 So.2d 19 (Fla.3d DCA 1980).